                   Case 20-10940-LSS             Doc 615        Filed 01/07/21         Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------x
                                                          :
In re                                                     : Chapter 11
                                                          :
ALPHA ENTERTAINMENT LLC,                                  : Case No. 20-10940 (LSS)
                                                          :
                  Debtor. 1                               :
                                                          : Ref. Docket No. 592
----------------------------------------------------------x

                   NOTICE OF BALLOTS RETURNED AS UNDELIVERABLE

           In accordance with the 2nd Amended Chapter 11 Plan of Alpha Entertainment LLC

(together with all exhibits thereto, and as may be amended, modified or supplemented, the

“Plan”)2, attached as Exhibit A to the order entered on December 11, 2020 [Docket No. 592] (the

“Confirmation Order”), Peter Hurwitz, as Plan Administrator for the above-captioned Debtor (the

“Plan Administrator”), hereby provides notice of the following Holders of Claims in Class 3

whose Ballots were returned to the Debtor or its agent as undeliverable.


    Name                               Name              Address                City                  State     Zip

                                       JOHN
    HAWK GRAPHICS INC                  BATTAGLINO        1248 SUSSEX TPKE       RANDOLPH              NJ        07869

                                                         PO BOX 326 1623
    SPORTS CHEMICAL GROUP                                MILITARY RD            NIAGARA FALLS         NY        14304

                                       SIANA             6125 LAKEVIEW RD
    UNITED RENTALS INC                 JOHNSON           STE 300                CHARLOTTE             NC        28269

                                                         4580 REGENCY
    THEODORE COTTRELL                                    TRACESW                ATLANTA               GA        30331



    255 S KING STREET TENANT LLC                         255 S KING ST          SEATTLE               WA        98101



1
  The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s mailing address is
c/o Peter Hurwitz, Plan Administrator, 40 Half Moon Lane, Irvington, NY 10533.
2
    Capitalized terms used but not otherwise defined herein, shall have the meaning ascribed to such terms in the Plan.
               Case 20-10940-LSS         Doc 615        Filed 01/07/21   Page 2 of 2




 ATHLETIC SUPPLY                                13919 209TH AVE NE   WOODINVILLE       WA     98077

 EDLEN ELECTRICAL EXHIBITION                    5931 4TH AVE SOUTH
 SVC OF WA INC                                  STE 200              LAS VEGAS         NV     98108




        As further set forth in the Plan, the above-listed Holders of Claims in Class 3 whose Ballots

were returned to the Debtor or its agent as undeliverable, shall not be deemed to participate in the

releases set forth in Section 11.11(b) of the Plan.

Dated: January 7, 2021                                GREENBERG TRAURIG, LLP
Wilmington, Delaware

                                                      By: /s/ Dennis A. Meloro
                                                      Dennis A. Meloro (DE Bar No. 4435)
                                                      The Nemours Building
                                                      1007 North Orange Street, Suite 1200
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 661-7000
                                                      Facsimile: (302) 661-7360
                                                      Email: melorod@gtlaw.com

                                                      Counsel for the Plan Administrator




ACTIVE 54573183v1




                                                  2
